[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT          FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                 No. 05-13410                   January 20, 2006
                                                              THOMAS K. KAHN
                             Non-Argument Calendar
                                                                  CLERK
                           ________________________

                  D. C. Docket No. 96-00111-CR-ORL-19DAB

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

SAVELY BROWN,

                                                              Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (January 20, 2006)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Savely Brown appeals, pro se, the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion for reduction of sentence. In 1996, Brown was convicted of:
(1) conspiracy to possess with intent to distribute approximately two kilograms of

cocaine hydrochloride, in violation of 21 U.S.C. § 846 (Count 1); (2) attempted

possession with intent to distribute approximately two kilograms of cocaine, in

violation of § 846 (Count 2); and (3) using a firearm during and in relation to a

drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1) (Count 4). The

presentence investigation report (“PSI”) noted that Brown’s offense involved

“approximately 4 kilograms of cocaine hydrochloride,” and calculated his base

offense level as 30, pursuant to U.S.S.G. § 2D1.1(c)(5), the applicable guideline

for a violation of § 846. We affirmed Brown’s conviction and sentence,

concluding that the evidence supported both the convictions and the district court’s

determination of the drug quantity.

      In June 2005, Brown filed the instant pro se motion for reduction of

sentence, pursuant to § 3582(c), arguing that, based upon the retroactive

application of Amendment 591 of the Sentencing Guidelines, his sentence should

be reduced. According to Brown, the sentencing court determined, contrary to the

drug amount set forth in his indictment, that his offense involved at least 3.5

kilograms of cocaine, and, pursuant to § 2D1.1(c)(5), calculated his base offense

level as 30. Brown argued that Amendment 591 “superceded” this approach,

requiring the sentencing court to determine the applicable base offense level only



                                           2
using the offense of conviction, and his offense of conviction solely established an

incomplete attempt to possess with intent to distribute approximately 2 kilograms

of cocaine, which should have resulted in a base offense level of 26, pursuant to

§ 2D1.1(c)(7). The district court summarily denied Brown’s motion.

      Because Amendment 591 of the Sentencing Guidelines only applies to the

selection of the relevant offense guideline, not the selection of the base offense

level within the applicable offense guideline, the district court did not abuse its

discretion by denying Brown’s § 3582(c)(2) motion, which was based upon his

claimed entitlement to a different base offense level.

      AFFIRMED.




                                           3